Citation Nr: 1756366	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include residuals of snow blindness, cataracts, and glaucoma.

2.  Entitlement to service connection for a right upper extremity disability, to include residuals of a cold injury or peripheral neuropathy.

3.  Entitlement to service connection for a left upper extremity disability, to include residuals of a cold injury or peripheral neuropathy.

4.  Entitlement to service connection for a right lower extremity disability, to include residuals of a cold injury or peripheral neuropathy.

5.  Entitlement to service connection for a left lower extremity disability, to include residuals of a cold injury or peripheral neuropathy.

6.  Entitlement to an increased disability rating in excess of 20 percent for bilateral hearing loss prior to January 30, 2013, and in excess of 30 percent thereafter. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for residuals of right eye snow blindness and bilateral peripheral neuropathy of the upper and lower extremities and continued the Veteran's 20 percent disability rating for bilateral hearing loss.    

In his April 2011 service connection claims, the Veteran stated he sought service connection for "residuals of frost bite to both feet and both hands, snow blindness bilateral eyes which occurred in 1960 while stationed at Ft. Carson, CO."  
See April 2011 VA Form 21-4138.  VA conceded exposure to cold weather.  
See December 2011 VA Form 21-6789.  The evidentiary record also contains diagnoses of bilateral peripheral neuropathy of the upper and lower extremities, right eye cataracts, and glaucoma.  See May 2013 notification letter; see also May 2013 VA examination.  However, in his notice of disagreement (NOD), the Veteran stated that he disagreed with VA's decision to deny service connection for "frost bite" of his hands and feet and "instead diagnosed [his conditions] as peripheral neuropathy."  See August 2013 NOD.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  
See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In a June 2013 decision review officer (DRO) decision, the RO granted an increased rating for bilateral hearing loss from 20 to 30 percent, effective January 30, 2013.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the June 2013 and October 2014 statements of the case (SOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral upper and lower extremity disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  



FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right eye disability, which began during active duty or is related to an incident in service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran filed for entitlement to service connection for a right eye disability in April 2011.   

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first two issues under Shedden are met.  Specifically, the Veteran was diagnosed with "snow blindness" in March 1960; at that time, the Veteran contemporaneously reported that while he was out on the firing range, the "sun was bright and there was much snow about.  [His] eyes began to burn and water that night."  See March 1960 service treatment record; see also May 2013 VA examination.  The Veteran corroborated this testimony at his August 2017 Board hearing.  In March 1960, during his "snow blindness," the Veteran's visual acuity was 20/100 in the right eye and 20/80 in the left eye.  See March 1960 service treatment record.  That means his vision was worse in his right eye than his left.  At enlistment, when asked if he ever had eye trouble or worn glasses, he checked the "no" box.  See January 1960 Report of Medical History.  At separation, when asked if he ever had eye trouble, he checked the "yes" box and explained he had "eye trouble due to snow blindness in 1960."  See November 1962 Report of Medical History.  

As such, the crux of this case centers on whether the Veteran's residuals of right eye snow blindness with cataracts and glaucoma are attributable to time spent in service.  As a preliminary matter, the Veteran is service connected for residuals of left eye snow blindness with cataracts and glaucoma.  Service connection was granted in part based on a May 2013 VA examination which showed the Veteran was diagnosed with bilateral open angle glaucoma, early cataracts, and snow blindness.  At that time, the examiner found that the Veteran had the same visual acuity for both eyes when measured for uncorrected distance and near vision.  See May 2013 VA examination.  The Veteran testified that since his discharge, he has had continuous problems with both eyes.  See August 2017 Board hearing.    

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The May 2013 VA examiner stated that "decrease in vision in the left eye partly due to the progression original snow blindness noted in the medical records.  Cataracts and glaucoma are likely a result of the diabetic disease process."  See May 2013 VA examination.  Nevertheless, the examiner does not discuss the Veteran's decreased vision in his right eye; the examination showed decreased vision in both eyes.  Two months before the Veteran's May 2013 VA examination, VA obtained an addendum opinion to a December 2012 eye examination where "the Veteran did not have any diabetic retinopathy on that exam.  The glaucoma is not related to the diabetes.  The cataracts are at least as likely as not related to the diabetes."  See March 2013 addendum VA opinion.  Thus, the two VA opinions are in conflict as to the etiology of the Veteran's glaucoma and the Veteran is service-connected, in part, for his left eye glaucoma.  The Board notes the Veteran has otherwise reported that he first experienced right eye trouble in service (along with proper documentation) and that he has experienced symptoms since service.  As to these statements, the Board finds the Veteran's assertions credible.

In some cases, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  As the medical examiner's opinions are incomplete and reach opposite conclusions in this case, the evidence supports a finding that the Veteran's right eye trouble began in service.  See 38 C.F.R. § 3.303(d).  As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's right eye disability in service and throughout the appellate period.  Accordingly, the Board finds that a grant of service connection is warranted for a right eye disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right eye disability is granted.  


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's service connection claims.  

In December 2012, the Veteran was afforded a VA examination to assess the etiology of his bilateral upper and lower extremity disabilities.  However, the Board finds that the VA examiner's findings are inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran contends he has cold injury residuals related to his active duty service.  On two occasions in March 1960, the Veteran complained of bilateral numbness in his fingers that lasted over a week.  See March 1960 service treatment records.  At his separation examination, the Veteran self-reported swollen or painful joints and cramps in his legs.  See November 1962 Report of Medical History.  Further, the Veteran testified that he stood guard two hours at a time in temperatures reaching "20 below zero" without gloves.  See August 2017 Board hearing.  The Veteran also stated he had not been exposed to cold temperatures since his discharge from active duty and his symptoms occurred well before his diabetes diagnosis.  Id.    

In December 2012, a physician assistant examined the Veteran for cold injury residuals.  See December 2012 VA examination.  At that time, the Veteran reported sustaining a frostbite injury at Fort Carson, Colorado while standing guard in the field.  The Veteran reported the following symptoms: (1) numbness of fingers and toes; (2) discoloration of hands and feet to purple; and (3) pain with temperature changes.  See Id.  Specifically, as to both hands, the Veteran described pain, cold sensitivity, and color changes.  As to both feet, the Veteran reported numbness, cold sensitivity, and locally impaired sensation.  

Nevertheless, the examiner determined that the Veteran did not have peripheral neuropathy of bilateral upper extremities and that the Veteran's lower extremity peripheral neuropathy is less likely as not proximately due to or caused by frostbite injury.  Id.  The examiner reasoned that the service and VA treatment records were "silent for complaint of frostbite injury."  Further, even though the Veteran's extremities were "slightly cool to palpitation" and he suffered from left lower extremity claudication in October 2010, the examiner determined that the Veteran's first documented complaint in VA treatment records of "numbness and tingling of feet" was in July 2011.  As such, the examiner determined July 2011 was the onset date of the Veteran's lower extremity disabilities.  
 
However, the Veteran stated his symptoms began in service and continued thereafter.  The examiner improperly discounted the Veteran's lay testimony and relied primarily on the absence of contemporaneous medical records to render a negative nexus opinion; such an opinion is inadequate for adjudicative purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).   Further, it is unclear whether the Veteran's symptoms described in his December 2012 VA examination constitute frostbite residuals separate from diabetic peripheral neuropathy, as the Veteran has claimed his symptoms greatly preceded a diabetes diagnosis and the Veteran was earlier found not to have diabetic retinopathy; therefore a new examination is necessary to determine whether the Veteran's current symptoms resulted from his cold exposure in March 1960.  
As to the increased rating claim, the Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected bilateral hearing loss was almost five years ago.  See January 2013 VA examination.  Since his last VA examination, the Veteran and his representative have suggested that his symptoms associated with this disability have worsened.  See August 2017 Board hearing.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. 
§ 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 
10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include treatment records from North Texas Healthcare System (VAMC Dallas, Bonham, and Outpatient Clinic Ft. Worth) from November 28, 2011 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.


2.  After completing the above, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for an examination by an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's bilateral upper and lower extremity disabilities, to include cold injury residuals and peripheral neuropathy.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

Is it as likely as not that the Veteran's bilateral upper and lower extremity disabilities, to include cold injury residuals or peripheral neuropathy, were either incurred in, or are otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  


Further, the examiner is to discuss the Veteran's in-service complaints of numbness in his fingers and lower extremity trouble at separation.  This includes a discussion of the Veteran's continuity of symptomatology since service.  The examiner is also to address the Veteran's conceded exposure to cold temperatures in Colorado while on active duty and discuss the Veteran's statements regarding his symptoms prior to any diabetes diagnosis in the medical record.  

The examiner must also discuss the Veteran's diminished toe pressures in a November 2010 VA treatment record and the fact that a March 2013 VA addendum opinion stated that the Veteran did not have diabetic retinopathy.  Further, the examiner must address if the Veteran's symptoms are independent from peripheral neuropathy.   

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for an appropriate VA examination for evaluation of the current severity of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies, including controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report.

4.  After the above has been completed to the extent possible, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


